*211ORDER
PER CURIAM.
Marty J. Menz and Jerri L. Menz.(col-lectively, “Appellants”), husband1 and wife, appeal from the trial court’s judgment granting their neighbor Brenda CarnelTs (“Respondent”) Second Amended Petition for trespass and ejectment over an eight-foot wide patch of land. We affirm. . .
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to’ Rule 84.16(b).